DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to applicant’s argument that the active role of assignment is performed by the respective circuit boards 12 and not by the master.  Both the master and the circuit boards 12 have active roles.  “The unique software address is assigned by having a bus master device issue Assign Address commands which utilizes a unique serial number which is stored on each circuit board. The Assign Address command queries each of the circuit boards coupled to the serial bus and assigns a unique software address to each circuit board that fully responds.” (abstract)  Note the assign address command is sent by the master and the assign address command “assigns a unique software address to each circuit board that fully responds”  “If a circuit board 12 transmits its entire serial number without releasing the serial bus 18 to another circuit board 12, then the unique software address transmitted within the command is transferred to the address register 16 within this circuit board 12 that fully responds.” (Column 3 lines 23-45).  Thus, the master is actively assigning the address to a circuit boards the slaves are however determining to which circuit board the address is assigned.
In regards to applicant’s argument regarding “assign an address to the at least one slave communication device based at least in part on the unique identifier,”.  The examiner notes the assignment of the address is based at least in part on the unique identifier.  For clarity the claim language does not state the value of the address is based at least in part on the unique identifier it states “assign an address to the at least one slave communication device based at least in part on the unique identifier,” emphasis added thus, the act of assigning the address is based on the unique identifier.
In regards to applicant’s argument that Bennett does not disclose querying a specific character at a specific location.  Bennett teaches querying a specific subsection of characters but does not expressly state that they are for a specific character at a specific location.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 10 states “a query message comprising a character and a position of the character”.  While the examiner found references that confirmed that an address was assigned properly (such as Shantala et al PN 2006/0015595). Day et al’s address assignment system would not care what character was in what location thus the examiner found no motivation to modify Day et al to include “wherein the at least one slave communication device is configured to process the query message of the master communication device and confirm that the specific character is present at the specific position in the string of the unique identifier of the at least one slave communication device by sending a response message via the signal line”  The slave simply sends the character(s) and determines if a collision occurred.  The examiner found multiple references that query a position in a character string for a character to determine an ID but not specifying what the character should be.  The examiner also found references that queried for a specific character mostly without specifying the position (i.e. they searched a character string for a match to the specified character) but none that both specified the character and the position for determining an ID.  The examiner notes claim 1 reads “query a specific character of the plurality of characters at a specific position”.  The specific character is taken as the specificity indicating the value of the character as opposed to indicating the location.
Claims 1-2, 4-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187